Citation Nr: 0029187	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1962 to November 1964, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is receiving the maximum schedular evaluation 
for tinnitus, and tinnitus has not been shown to cause marked 
interference with employment, necessitate frequent periods of 
hospitalization or otherwise render impractical the 
application of the regular schedular standards.  

3.  The veteran manifests Level I hearing in his right ear 
and Level II in his left ear.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1999 & Supp. 2000; 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 
4.85-4.87, Diagnostic Code 6260 (1998 & 2000).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1998 & 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his hearing and tinnitus have 
worsened thereby warranting higher evaluations.  The 
preliminary question for the Board is whether the VA has 
properly assisted him in the development of his claim.  In 
this regard, the Board observes that the record for 
consideration includes VA treatment records, as well as the 
results of VA examinations the veteran was afforded in 
December 1998.  The veteran was initially scheduled for a 
hearing to provide testimony in connection with his claim, 
but an August 1999 statement from the veteran's 
representative indicates that he would be unable to attend 
his scheduled hearing and that he did not wish the hearing to 
be rescheduled.  Thus the Board finds that all relevant 
evidence has been obtained and properly developed, and that 
no further assistance to the veteran is required to fulfill 
the duty to assist.  

Historically, a rating decision dated in May 1968 granted 
service connection for bilateral defective hearing and 
tinnitus based on service medical records and a VA 
examination.  Noncompensable evaluations were assigned for 
both disabilities and those evaluations remained in effect 
until the February 1999 rating decision now on appeal 
assigned a 10 percent evaluation for tinnitus.  (The veteran 
had been in receipt of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324, so his compensation award 
was unchanged by the February 1999 rating decision.)

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where entitlement to service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.


Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, the maximum 
schedular evaluation available for tinnitus is a 10 percent 
evaluation.  As such, a higher evaluation for tinnitus would, 
of necessity, be based on factors that render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2000).  These factors include, but 
are not limited to, marked interference with employment or a 
showing that the veteran's tinnitus had necessitated frequent 
periods of hospitalization.  

However, the record neither reflects, nor has the veteran 
offered contentions that suggest that his tinnitus is such 
that it renders impractical the application of the regular 
schedular standards.  No treatment for tinnitus is shown and 
there is no contention that tinnitus interferes with 
employment.  The Board would observe that the veteran's only 
contention concerning his tinnitus, which is contained in his 
Substantive Appeal, is that it is occasionally bothersome, or 
more specifically "sometimes the ringing in my ear is so bad 
it almost drives me crazy."  Based on this record and the 
veteran's contention, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus is not warranted.


Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results is the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The evidence for the Board's consideration consists of a VA 
audiological evaluation performed in November 1997 and a VA 
audiological examination performed in December 1998.  
However, the VA audiological evaluation performed in November 
1997 was not performed for the purpose of rating the 
veteran's disability under the Schedule for Rating 
Disabilities.  Thus there is no summary or interpretation of 
the findings contained in the audiogram.  The Board would 
observe, however, that it does not appear that the findings 
of the November 1997 evaluation are significantly different 
or worse than shown in the December 1998 examination.  

On VA audiological evaluation performed in December 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
55
85
47.5
LEFT
30
40
80
80
57.5

Speech recognition scores were 96 percent for the right ear 
and 94 percent for the left ear.

Applying this evidence to Table VI, the results of the 
December 1998 examination yields a numeric designation of 
Level I for the right ear and Level II for the left ear.  
When those values are applied to Table VII they yield a 
noncompensable evaluation.  

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, or pure 
tone threshold of 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz.  Consequently, the Board 
concludes that a higher evaluation for the veteran's hearing 
loss is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran 
that his hearing loss disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

